Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Warren Chase appeals the district court’s order denying Chase’s request for mandamus relief and dismissing the action. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Chase v. United States Dist. Ct., Nos. 1:11-cv-01502-CCB; 1:11-cv-01560-CCB; 1:11-cv-01569-CCB (D. Md. June 10, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.